      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 1 of 9 Page ID #:1




1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Carol Dabboussi
7
                                     UNITED STATES DISTRICT COURT
8

9                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10
                                                CASE NO. 2:21-cv-01665
11
     Carol Dabboussi
12
                               Plaintiff,        PLAINTIFF’S COMPLAINT FOR DAMAGES:
13
            v.
14                                                  1. Violation of the Rosenthal Fair Debt
                                                       Collection Practices Act
15   Bank of America, N.A.                          2. Intrusion Upon Seclusion
                                                    3. Violation of the Telephone Consumer
16                             Defendant.              Protection Act
17

18
            COMES NOW Plaintiff Carol Dabboussi, an individual, based on information and belief,
19
     to allege as follows:
20
                                            INTRODUCTION
21
        1. Plaintiff brings this action against Bank of America, N.A. in response to receiving
22
     approximately fifty telephone calls and text messages from Bank of America, N.A. over the course
23
     several months. These calls continued despite Bank of America, N.A. receiving a certified notice
24
     demanding the calls stop and informing Bank of America, N.A. that Plaintiff was represented by
25
     counsel.
26
        2. This is an action for damages brought by an individual consumer for Defendant’s violations
27
     of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §1788, et seq. (hereinafter
28

                                                    1
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 2 of 9 Page ID #:2




1    “Rosenthal Act”), which prohibits debt collectors from engaging in abusive, deceptive, and unfair
2    practices, intrusion upon seclusion, which California has adopted from §652B of the Restatement
3    (Second) of Torts, and violation of the Telephone Consumer Protection Act 47 U.S.C. §227, et
4    seq. (hereinafter “TCPA”), which prohibits the use of automated dialing equipment when making
5    calls to consumers.
6        3. Plaintiff brings this action against Defendant Bank of America, N.A. (hereinafter
7    “Defendant” or “Bank of America”) for its abusive and outrageous conduct in connection with
8    debt collection activity.
9        4. In Calif. Civil Code § 1788.1(a)-(b), the California Legislature made the following findings
10   and purpose in creating the Rosenthal Act:
            (a)(1) The banking and credit system and grantors of credit to consumers are
11
            dependent upon the collection of just and owing debts. Unfair or deceptive
12          collection practices undermine the public confidence which is essential to the
            continued functioning of the banking and credit system and sound extensions of
13          credit to consumers.
14
             (2) There is need to ensure that debt collectors and debtors exercise their
15           responsibilities to another with fairness and honesty and due regard or the rights of
             the other.
16

17
             (b) It is the purpose of this title to prohibit debt collectors from engaging in unfair
             or deceptive acts of practices in the collection of consumer debts and to require
18           debtors to act fairly in entering into and honoring such debts, as specified in this
             title.
19

20       5. While many violations are described below with specificity, this Complaint alleges
21   violations of the statutes cited in their entirety.
22       6. The TCPA was designed to prevent calls like the ones described herein, and to protect the
23   privacy of citizens like Plaintiff, and by enacting the TCPA, Congress intended to give consumers
24   a choice as to how corporate entities may contact them and to prevent the nuisance associated with
25   automated or prerecorded calls.
26                                      JURISDICTION & VENUE
27       7. This Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 47 U.S.C. § 227.
28

                                                           2
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 3 of 9 Page ID #:3




1       8. This venue is proper pursuant to 28 U.S.C. §1391(b).
2       9. Plaintiff resides within the division where this case is being filed.
3       10. The contract entered into between Plaintiff and Bank of America was executed in the
4    Central District of California.
5       11. Bank of America, N.A. maintains hundreds of banking locations throughout California.
6                                      GENERAL ALLEGATIONS
7       12. Plaintiff Carol Dabboussi (hereinafter “Plaintiff”) is an individual residing in the state of
8    California and is a “debtor” as defined by Cal. Civ. Code §1788.2(g).
9       13. At all relevant times herein, Bank of America was a company engaged, by the use of mail,
10   email, and telephone, in the business of collecting a debt from Plaintiff, and a “consumer debt,” as
11   defined by Cal. Civ. Code §1788.2(f).
12      14. At all relevant times, Defendant acted as a “debt collector” within the meaning of Cal.
13   Civ. Code §1788.2(c)
14      15. Plaintiff opened an unsecured credit account with Defendant in early 2012.
15      16. The account Plaintiff opened with Defendant was primarily for personal, family or
16   household purposes and is therefore a “debt” as that terms is defined by the Calif. Civil Code §
17   1788.2(d) of the Rosenthal Act.
18      17. Defendant has been attempting to collect on a debt that originated from monetary credit
19   that was extended primarily for personal, family, or household purposes, and was therefore a
20   “consumer credit transaction” within the meaning of Calif. Civil Code § 1788.2(3) of the Rosenthal
21   Act.
22      18. Because Plaintiff, a natural person allegedly obligated to pay money to Defendant rising
23   from what Plaintiff is informed and believes was a consumer credit transaction, the money
24   allegedly owed was a “consumer debt” within the meaning of California Civil Code § 1788.2(f)
25   of the Rosenthal Act.
26      19. Plaintiff is informed and believes that Defendant is one who regularly collects or attempts
27   to collect debts on behalf of themselves, and is therefore a “debt collector” within the meaning of
28   the Calif. Civil Code § 1788.2(c) of the Rosenthal Act, and thereby engages in “debt collection”

                                                      3
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 4 of 9 Page ID #:4




1    within the meaning of the California Civil Code § 1788.2(b) of the Rosenthal Act, and is also
2    therefore a “person” within the meaning of California Civil Code § 1788.2(g) of the Rosenthal
3    Act.
4        20. Plaintiff’s account was an unsecured credit card and Plaintiff began making payments on
5    the account shortly after it was opened.
6        21. Plaintiff was making payments on the account for several years before she became
7    financially unable to keep up with the monthly payments.
8        22. Defendant began contacting Plaintiff late September of 2020 to inquire about the status
9    of the account and to collect on the payments that were no longer being made.
10       23. Plaintiff retained counsel to assist in dealing with Defendant’s debt and to seek some type
11   of financial relief.
12       24. Counsel for Plaintiff sent Defendant an initial letter confirming representation of Plaintiff
13   and informing Defendant that it was to no longer contact Plaintiff directly and that all
14   calls/letters/collection efforts were to no longer be directed at Plaintiff.
15       25. The contents of the letter also informed Defendant that Plaintiff was withdrawing her
16   consent to be contacted on her cellular telephone if any such consent had ever been previously
17   given.
18       26. Counsel for Plaintiff sent the letter of representation to Defendant through certified mail
19   on October 8, 2020. Defendant received the certified letter on October 14, 2020.
20       27. Plaintiff informed Defendant that she was revoking her consent to be called on her cellular
21   telephone in October of 2020.
22       28. Defendant continued to contact Plaintiff even after it had received Plaintiff’s October 8,
23   2020 letter. The type of contact was through daily telephone calls and written notices.
24       29. Between approximately October 30, 2020 – January 20, 2021 Bank of America contacted
25   Plaintiff on at least fifty (50) separate occasions despite receiving notice that Plaintiff was
26   represented by counsel and that she was revoking her consent to be contacted on her cellular
27   telephone.
28

                                                        4
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 5 of 9 Page ID #:5




1       30. The actual call volume may be much higher as the number of calls placed by Bank of
2    America to Plaintiff have overwhelmed Plaintiff and caused her to experience a significant amount
3    of anxiety and stress.
4       31. Defendant would often call Plaintiff numerous times each day demanding payment on the
5    account.
6       32. Defendant would use an automatic dialing machine when placing the calls to Plaintiff.
7       33. Defendant would leave pre-recorded messages. No live agent was ever involved in
8    placing the calls or otherwise contacting Plaintiff.
9       34. Plaintiff was contacted repeatedly regarding non-payment of the debt owed to Defendant
10   despite Defendant being notified that Plaintiff had retained counsel to deal specifically with the
11   debt owed to Defendant and that Plaintiff revoked consent to be contacted on her cellular
12   telephone.
13      35. Defendant’s calls were frequent in nature and continued despite receiving written
14   confirmation that Plaintiff was represented by an attorney and that all calls to Plaintiff’s cellular
15   telephone were to stop.
16      36. Defendant intentionally ignored Plaintiff’s certified letter of representation of revocation
17   of consent and willfully attempted to coerce Plaintiff into making payment on her account by
18   bombarding her cellular telephone with auto dialed calls and pre-recorded messages.
19      37. Bank of America intended to frustrate and annoy Plaintiff at all time of the day, regardless
20   of where Plaintiff was, in an attempt to have her make payments on the account.
21      38. Despite receiving written notice regarding Plaintiff’s representation by counsel and
22   revocation of her consent to be contacted on her cellular telephone Defendant continued to call
23   and contact Plaintiff daily regarding her account with Defendant.
24
                                      FIRST CAUSE OF ACTION
25
                                     (Violation of the Rosenthal Act)
26                                  (Cal. Civ. Code §§ 1788-1788.32)
                                  (Against Defendant Bank of America)
27

28

                                                       5
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 6 of 9 Page ID #:6




1       39. Plaintiff realleges and incorporates herein the allegations in each and every paragraph
2    above as though fully set forth herein.
3       40. Plaintiff provided written notice via certified mail that she was represented by sending
4    Defendant a letter with the name, address, and contact information of her attorney and informed
5    Defendant that she was represented.
6       41. Defendant continued to call and attempt to make contact with Plaintiff despite receiving
7    notice of representation and being informed that Plaintiff had retained counsel in an effort to deal
8    with the debt that was owed to Defendant.
9       42. The calls and communications made by Defendant to Plaintiff were not related to
10   statements of Plaintiff’s account and were attempts to collect a debt.
11      43. Plaintiff received over 50 calls and from Defendant.
12      44. Defendant violated Cal. Civ. Code §1788.14 by contacting Plaintiff after receiving noticed
13   that Plaintiff had retained an attorney.
14
                                     SECOND CAUSE OF ACTION
15
                                      (Violation of the Rosenthal Act)
16                                   (Cal. Civ. Code §§ 1788-1788.32)
                                   (Against Defendant Bank of America)
17

18      45. Plaintiff realleges and incorporates herein the allegation in each and every paragraph
19   above as though fully set forth herein.
20      46. Defendant placed at least 50 calls to Plaintiff.
21      47. Plaintiff was contacted multiple times per day by Defendant.
22      48. Defendant violated Cal. Civ. Code §1788.11 by calling Plaintiff multiple times in a
23   deliberate attempt to call Plaintiff repeatedly and annoy Plaintiff.
                                       THIRD CAUSE OF ACTION
24
                                          (Intrusion Upon Seclusion)
25                                 (Against Defendant Bank of America)

26      49. Plaintiff realleges and incorporates herein the allegations in each and every paragraph

27   above as set forth herein.

28

                                                      6
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 7 of 9 Page ID #:7




1       50. The California legislature explicitly recognized a consumer’s inherent right to privacy in
2    collection matters in passing the Rosenthal Fair Debt Collection Practices Act and incorporating
3    most of the Federal Act’s provisions into the Rosenthal Act.
4       51. According to findings by the FCC, the agency Congress vested with authority to issue
5    regulations implementing the TCPA, such calls are prohibited because, as Congress found,
6    automated or prerecorded telephone calls are a greater nuisance and invasion of privacy than live
7    solicitation calls, and such calls can be costly and inconvenient.
8       52. Bank of America intentionally interfered, physically or otherwise, with the solitude and
9    seclusion of Plaintiff, namely by engaging in unlawful and intrusive communications.
10      53. Bank of America intentionally caused harm to Plaintiff’s emotional well-being by engaging
11   in highly offensive conduct in the course of collecting its debt, and thereby invaded and intruded
12   upon Plaintiff’s rights to privacy.
13      54. Plaintiff has a reasonable expectation of privacy in her solitude, seclusion, and/or private
14   concerns and affairs.
15      55. These intrusions and invasions against Plaintiff by Bank of America occurred in a way that
16   would be highly offensive to a reasonable person in that position.
17      56. Bank of America received notice stating that it was no longer to contact Plaintiff as she
18   was represented by counsel and revoked her consent to be contacted on her cellular telephone.
19      57. As a result of such invasions of privacy, Plaintiff is entitled to actual damages in an amount
20   to be determined at trial from Bank of America.
21      58. Bank of America also acted with oppression, fraud, and/or malice, thereby entitling
22   Plaintiff to punitive damages in an amount according to proof and a finder of fact at trial.
23
                                    FOURTH CAUSE OF ACTION
24
                                         (Violation of the TCPA)
25                                           (47 USC § 227)
                                (Against Defendant Bank of America Bank)
26

27      59. Plaintiff realleges and incorporates herein the allegations in each and every paragraph
28   above as though fully set forth herein.
                                                       7
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 8 of 9 Page ID #:8




1       60. Defendant was informed that Plaintiff revoked her consent to be contacted by Defendant
2    in October of 2020.
3       61. Defendant called Plaintiff at least 50 (fifty) times since Plaintiff withdrew her consent to
4    be contacted by an automatic dialing machine.
5       62. Defendant was notified that Plaintiff had revoked her consent to be contacted on her
6    cellular telephone by an automatic dialing machine, however, despite being Plaintiff’s revocation,
7    Bank of America continued place calls to Plaintiff’s cellular telephone without her consent and
8    with complete disregard the prior notice that was received by Bank of America.
9       63. Defendant would contact Plaintiff daily regarding payment on the account.
10      64. Defendant placed the above cited calls using an artificial or prerecorded voice to deliver
11   the collection messages without Plaintiff’s prior express consent.
12      65. All calls placed by Defendant to Plaintiff utilized an “automatic telephone dialing system”
13   as defined by 47 U.S.C. §227(a)(1).
14      66. These calls were made to Plaintiff’s cellular telephone and were not calls for an emergency
15   purposed as defined by 47 U.S.C. §227(b)(1)(B).
16      67. Plaintiff expressly revoked any consent that may have previously been given to Defendant
17   to be contacted by an automatic dialing machine in October of 2020.
18      68. These telephone calls by Defendant, or its agent, violated 47 U.S.C. §227(b)(1)(A)(iii).
19                                      PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff prays for judgment as follows:
21              a. An award of actual, statutory, and punitive damages.
22              b. An award of actual damages pursuant to California Civil Code §1788.30(a), as will
23                  be proven at trial, which are cumulative and in addition to all other remedies
24                  provided for in any other cause of action pursuant to California Civil Code
25                  §1788.32.
26              c. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code
27                  §1788.30(b), which are cumulative and in addition to all other remedies provided
28                  for in California Civil Code §1788.32.

                                                     8
      Case 2:21-cv-01665-PA-JC Document 1 Filed 02/23/21 Page 9 of 9 Page ID #:9




1              d. An award of costs of litigation and reasonable attorney’s fees pursuant to Cal. Civ.
2                  Code §1788.30(c).
3              e. An award of statutory damages of $1,500.00 pursuant to 47 U.S.C. §227(b)(3)(C)
4                  for each and every violation; and
5              f. Pursuant to 47 U.S.C. §227(b)(3)(A), injunctive relief prohibiting such conduct in
6                  the future.
                                                 Gale, Angelo, Johnson, & Pruett, P.C.
7

8    Dated: February 23, 2021                    By:       /s/ Joe Angelo
                                                           Joe Angelo
9                                                          Elliot Gale
                                                           Attorneys for Plaintiff
10

11                                 DEMAND FOR JURY TRIAL

12          Plaintiff hereby demands trial of this matter by jury.
13                                                 Gale, Angelo, Johnson, & Pruett, P.C.

14   Dated: February 23, 2021                              /s/ Joe Angelo
                                                           Joe Angelo
15
                                                           Elliot Gale
16                                                         Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26

27

28

                                                       9
